DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 2, 6, and 12 are canceled.
3.	Claims 1, 3-5, 7-11, and 13 are currently amended. 
4.	Claims 14-16 are new.
Claim Objections
	
5.        Claim 3 has been objected to because it depends from claim 2 which has been canceled.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 16 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelvin Shieh (U.S. Patent Application Publication No. 2007/0154116 A1) in view of Abdelbaki et al. (U.S. Patent Application Publication No. 2009/0015567 A1).
10.      Regarding Claim 16 (New), Shieh discloses An information processing apparatus comprising: (Abstract reciting “Disclosed is a method and an apparatus, as well as a computer recording medium for handwriting input. …”)            detect writing movement of a user using a display device that has a photographing function from an image photographed by a display device; (paragraph [0029] reciting “… When a user writes with a stylus 130 on a writing surface or a paper 140 within a pre-defined area, the digital camera 110 will capture images including real-time strokes within the pre-defined area. …”;
           paragraph [0031] reciting “… The special color point is provided as a reference for the handwriting input module to extract desired real-time raw strokes from images captured by the digital camera 110. As the purpose of the special color is provided as a reference to extract images of the real-time strokes from images captured by the digital camera 110, it may be any colors different from the colors of writing environment. …”

           While not explicitly disclosed by Shieh, Abdelbaki discloses a processor programmed to: (paragraph [0010] reciting “Preferably, the proposed apparatus is a pen-shaped device. The device includes an elongated body defining a writing tip, and a motion detector that detects the handwritten text. Also, the device includes a processor that receives signals from the detector and in response thereto carries out the input data through the device's various applications and functionalities. The processor is accompanied with an enhanced memory to store input signals from the processor, and information. Also, the device includes a power source such as rechargeable batteries.”)            recognize at least one character based on the writing movement; (paragraph [0035] reciting “… Signals stored in the memory 23 can be transferred to a handwriting recognition engine for correlation of the input signals to alpha-numeric characters. The handwriting recognition engine can be any suitable handwriting recognition system, such as those disclosed in U.S. patents discussed previously. The power supply 21, processor 22, and memory 23 are all mounted on the device body 11 as shown.”)
           generate a character string, a first character of the character string being the at least one recognized character; (paragraph [0040] reciting “… When the writer stops writing and all letters have been detected, the detection algorithm and the recognition algorithm halt and the auto-completion algorithm displays suggested words on the display 12.”)
           and command the display device to display the character string. (paragraph [0040] reciting “… When the writer stops writing and all letters have been detected, the detection algorithm and the recognition algorithm halt and the auto-completion algorithm displays suggested words on the display 12.”)
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shieh with Abdelbaki so that the image recognized by Shieh can be converted into text and then words can be suggested on the display screen.  This is a beneficial modification since the text being entered in Shieh are displayed and suggesting words allows the user to finish typing the word even faster than before.
11.	Regarding Claim 7 (Currently Amended), Abdelbaki further discloses The information processing apparatus according to Claim 16, wherein the display device is configured to display a word candidate in response to a recognized character. (paragraph [0040] reciting “… When the writer stops writing and all letters have been detected, the detection algorithm and the recognition algorithm halt and the auto-completion algorithm displays suggested words on the display 12.”)
Allowable Subject Matter
12.	Claims 1 and 13 are allowable over cited prior arts.  Dependent claims 3-5, 7-11, 14 and 15 are allowed as well.
13.	The following is the reason for indicating allowable subject matter.
14.	Claim 1 recites the limitation detect a position of an input target and a size of input information input to the input target from  an image photographed by ruled lines in accordance with the detected size of the input information; determine a display position where the display device displays the display image in accordance with the detected position of the input target; and command the display device to display the display image at the determined display position which is not disclosed in any of the cited references.  Claim 13 recites similar limitation. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANK S CHEN/Primary Examiner, Art Unit 2611